Case 1:19-cv-05062-PAE Document8 Filed 05/31/19 Page 1 of 31
JUDGE ENGELMAYER

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUY CARPENTER & COMPANY, LLC AND
MARSH & MCLENNAN COMPANIES, INC.,

Piaintffs,
Vv.

TIMOTHY GARDNER, NICHOLAS
DURANT, and CLAUDE YODER,

Defendants.

 

 

I9cv 5662

Case No.

MEMORANDUM OF LAW IN SUPPORT OF ORDER TO SHOW CAUSE FOR A
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007

Attomeys for Plaintiffs

GUY CARPENTER & COMPANY, LLC
and MARSH & MCLENNAN
COMPANIES, INC,
Case 1:19-cv-05062-PAE Document8 Filed 05/31/19 Page 2 of 31

TABLE OF CONTENTS

PRELIMINARY STATEMENT 0.0... cece ceccesereecsepecteenepesescesseeseaeesevsspersrsaeeasssnesessscerteateeeseeesaee

STATEMENT OF FACTS woo cccccneccncccneteaceneeseceecaeseeesaecesenaesesssecsenseepasnesaueeecgessisgiegeessaeeees 3
A, Defendants’ Employment with Guy Carpenter, and Their Access to
Confidential, Proprietary and Trade Secret Information... cece 4
1. GATOMED ooo. .eeceecsceecceeccceeesenececcececencaeececcnneetenpecsssscuseenssenusentsenessutenss 4
2, TOUT AM occ eee ceeenceseeeteeeaeteeseeeescaeeneceseesenenssensspesaeeessegnecaseceatanepeas 5
3, YOUU eee ecceccsceeneccneteesegeeecaeeesauseaescsetssesuecaecaeeecaesegesieepeaseteees 6
B. Defendants’ Restrictive Covenant Agreementts.............ccccsccscsssessssersssserees 7
Cc. Defendants’ Breach Their RCAs and Resign from Guy Carpenter
in A Coordinated Fashion to Join Locktom .........0...cccecceesersstsesesseceevsseeens 9
1, Gardner Lays Out His Solicitation Blueprint ......0.. eee 9
2. Gardner Solicits Durant and Yoder, and Each Solicits One
AMEE ooo cece ccteeceeeseceaepeaseesectaeeceeetevecispeaateesteenisenieeeningens 10
D. Defendants’ Violation Of Their RCAs Continues Immediately
After Joining Lockt0n........ccccsccessesserseecesececesecseecssrsecsceessensesesescessesesensess ll
1, Unlawful Solicitation of Michael Jameson ..0... eee li
2, Unlawful Solicitation of Rob Collins 0. eee settee: 12
3. Unlawful Solicitation of Guy Carpenter Clients «0.0.0... 13
E. Guy Carpenter Takes Steps To Ensure Defendants Adhere To
Their Contractual OD gations oo... ck eee cect cestenessseneccsvesennssersenensneas 14
ARGUMENT ccc cee cent rene nets cn res eeecnae ne aecney rage cee peae page peae ras cesaeenieeaasiaesiiespeetarenennes 15
1, GUY CARPENTER iS ENTITLED TO A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION eee 15
A. Guy Carpenter Has Suffered And Will Continuc To Suffer
Irreparable Harm Absent Injunctive Relief oo... ccc cececescneeeseeenneeees 15
B. Guy Carpenter is Likely to Succeed On The Merits... eeceesseeecereerees 17
1. Defendants Have Breached Their RCAS.........c:ccccecssecsssesseeesesnees 1?
2. The RCAs Are Valid And Enforceable 000... ececcsecesseceseeeseesees 18
a The RCAs Are Supported by Legitimate Business
INteTeStS ooo. ceeecseeeeceacescnseeeseeseucagtedsgeecnsseenavseteneeentegs 19

b The RCAs Are Reasonable In Time And Scope ...............22

c The RCAs Do Not Unduly Burden
Defendants Or Hann The Public ...............ccccccecceeceeecuceeeees 23

i
Case 1:19-cv-05062-PAE Document8 Filed 05/31/19 Page 3 of 31

C. The Balance Of Hardships Overwhelming Favors Guy Carpenter
And Granting The Proposed Injunction Is Consistent With The

Public Interest 0.0.0.0. cccsecsesssesssessseeecssssssseeecssescseesecssnsceessevarenavacusaesnnees 24

D, An Injunction Should Issue For One Year From The Coun’s Order........ 25

E. Guy Carpenter Is Entitled To Recover lis Attorneys’ Fees.........0....00. 25
CONCLUSION ooo. cccccsssesessseseneesssesssesssnseseavavacseceacsevsvesssvessavessueusacssusecsuveasiseusssaseaveseersneaatisee 25

i
Case 1:19-cv-05062-PAE Document8 Filed 05/31/19 Page 4 of 31

 

TABLE OF AUTHORITIES
Page(s)

Cases
Bulman v. 2BKCO, Inc.,

882 F. Supp. 2d 551 (S.D.N.Y. 2012) (Sulllivan, Jo)... ccc cccceccssssceseeenseseseeereesescersestsseeserseeas 15
Capstone Logistics Holdings, Inc. v. Navarrete,

2018 WL 6786338 (S.D.N.Y. Oct. 25, 2018) (Daniels, Jo) occ cece ceneentseecsneenseenesssneens 15
Chernoff Diamond & Co. v. Fitzmaurice, Inc.,

234 A.D.2d 200 (1st Dep't 1996) oo ccc cece ccseesecseeccsesnresssseseesessaassaetceessapeteenes 21, 23, 24

Design Strategies, Inc. v. Davis,
384 F. Supp. 2d 649 (S.D.N.Y. 2005) (Marrero, Jo) oo eccesceceenestererseeteatrestesettesscsteeseene LF

Design Strategy, Inc. v. Davis,
469 F.3d 284 (2d Cir. 2006) onc ccceeeecceceenseecnercanesetessenaescneecaecsesciesnsseeepersssaesseearteeneags 17

Devos, Lid. v. Recard,
2015 WL 9593616 (E.D.N.Y. Dec. 24, 2015) ccc ceccerstessesestceeseaeteesteansrecsssesssensetsnsestes 18

Genesee Valley Tr. Co. v, Waterford Grp., LLC,
323 F. Supp. 2d 525 (4th Dep't 2015) occ reseeeteeeneaceceanscnetcapercerseepereeses 16,17, 18

He& R Block E. Tax Servs., Inc. v. Vorpahil,
255 F, Supp. 2d 930 (E.D, Wis, 2003) oc ccessesssssereetesserssesnercsersrsssaseeseeassasieaspeasetsecsates 17

ICBC Standard Sec., inc. v. Luzuriaga,
217 F. Supp. 3d 733 (S.D.N.Y. 2016) occ ccc cecsesssccssssesssseesseseseceseassssasessescessastecneteeensees 24

Kelly v. Evolution Markets, inc.,
626 F. Supp. 2d 364 (S.D.NLY. 2009) ooo cence creer es eee tens tneeerecaecaeseseesiseniseesarsnesaees 25

Malcolm Pirnie, Inc. v. Werthman,
280 A.D.2d 934 (4th Dep't 2001)... cc cccccccseeessecsscsssecsseessssnsssesessssseessssssssesecesutensvegesssceneeas 22

Marsh USA Inc. v. Karasaki,
2008 WL 4778239 (S.D.N.Y. Oct. 31, 2008) (Roeltl, J) ccc cececentereeeneneen passim

Medicrea USA, Inc. v. K2M Spine, Inc.,
2018 WL 3407702 (S.D.N_Y. Feb. 7, 2018) (Torres, J.) o.oo ccccccce cess cneeeeesssetsnssetenneeens 15

Mercer Health & Benefits LLC v. DiGregorio,
307 F. Supp. 3d 326 (S.D.NLY. 2018) ieee cess cen tee seereeseesinsecineseneseeneresarennisesniseneeees passim
Case 1:19-cv-05062-PAE Document8 Filed 05/31/19 Page 5 of 31

New York Real Estate Institute, Inc. v Edelman,

42 A.D.3d 321 (1st Dep't 2007) .... ccc cccccsseseeecsesesescseesesecseeessessaeseaseseessessuseassessssasseessatteges 25
Oliver Wyman, Inc. v. Eielson,

282 F. Supp. 3d 684 (S.D.NLY. 2017) oo. cccssccssecssesessessesasseessesssevsseeseeessnessescasseesenssenaess 17, 19
OTG Mgmt., LLC v. Konstantinidis,

40 Misc. 3d 617 (Sup. Ct. N.Y. Cnty, 2013) oi ecccsecarssrseesceesssssenresssesstesearssnteeents 22, 23
Reed, Roberts Assocs., inc. vy. Strauman,

AO N.Y.2d 303 (1976) oc eccccccscecerseseensneetscerercressetestnescssaeeeareeespaansecnarseaueesauseaessnnascsanteattensesen 2)
Renaissance Nutrition, inc. v. Jarrett,

2012 WL 42171 CW.D.N.Y. Jan. 9, 201 2). cece ccessecescsesteensaseeeegeesctercsnneeeses 19, 20, 23
New York ex rel. Schneiderman v. Actavis PLC,

787 F.3d 638 (2d Cir, 2015) ccc ccccssssesssersessecaseavssesceeesesecsasevsssseseeesessusegetcseecensusanesesssents 15
Silipos, Inc. v. Bickel,

2006 WL 2265055 (S.D.NCY. Aug. 8, 2006)... cece ccseerserssrsessrerennesereseatseearesntesenes 18, 2]
Spinal Dimensions, Inc. v. Chepenuk,

2007 WL 2296503 (N.Y. Sup. Ct. Albany Cnty. Aug. 9, 2007) ooo ccc ccceceneenseesnseesecees 18
Sterling v. Deutsche Bank Nat'l Tr. Co. as Trustees for Femit Tr., 2006-F F6,

368 F. Supp. 3d 723 (S.D.N IY. 2019) oo eecerseeteeesneeteeeneenseensessaseeaetepeaeteeeseseneattegeaee i4
US! ins. Servs. LEC vy. Miner,

801 F. Supp. 2d 175 (S.D.N CY. 2011) ccc cceseessceessnssecessescssesateastenstsececascsseeasenernes 19, 21
Verizon Comime'n, inc. v. Pizziraat,

462 F. Supp. 2d 648 (E.D. Pa. 2006)... cece cesenssseseeceseeceneessesseseeseneseesasssseeseasssesaessessssete 24
Williams vy. City of New York,

2018 WL 1785486 (E.D.NLY. Apr. 13, 2018) ccc ccccseseeseeereeseeeseeateasssissessetersecetsecnneees 17
Willis of New York, Inc, v. DeFelice,

299 A.D.2d 240 (Ist Dep’t 2002) oo. ccc ccc cccsecssseerscestersssesseescneseesiesusneeninestineannes 16, 21, 25
Yurman Design, Inc. v. Chaindam Enters., Inc.,

1999 WL 1075942 (S.D.N.Y. Nov, 29, 1999)... ccceeccecccescutensensceneescsessueeseneseeseersseaneseuensess 16
Statutes
28 U.S.C. § 2201 a) occ cece cceccceneaeeneeseecaensescecsceasaseeeseecsaeeecsesaesensteageeqausseeeraseeaitessassnesstesstsates 24

il
Case 1:19-cv-05062-PAE Document8 Filed 05/31/19 Page 6 of 31

PRELIMINARY STATEMENT

Beginning at least as early as November 2018, Timothy Gardner made plans io leave his
position as CEO of North America Operations for Guy Carpenter & Company, LLC (“Guy
Carpenter”)}—a reinsurance brokerage that had nurtured and developed him for over two
decades—to join Lockton, an insurance brokerage finn seeking to launch, with Gardner at the
helm, a reinsurance business off of the back of Guy Carpenter by raiding Guy Carpenter's
workforce and client base. Gardner did not act alone: he solicited and coordinated his departure
with fellow Guy Carpenter scnior executives Nicholas Durant and Claude Yoder (together with
Gardner, “Defcendants”). Over the next several months, with Gardner as the ringleader, the trio
cashed their substantial Guy Carpenter paychecks while secretly soliciting one another and
working together to further Lockton’s interests at Guy Carpenter’s expense. The first part of
their plan culminated on the morning of March 7, 2019, when Defendants—within the span of an
hour—each abruptly announced their resignations from Guy Carpenter, effective in 60 days, as
required under their agreements. That same day, Lockton issued a press release announcing its
new hires and touting its incoming “elite leadership team.”

Defendants repeatedly breached their contractual and fiduciary obligations to Guy
Carpenter and its parent company, Marsh & McLennan Companies, Inc. (“MMC,” and together
with Guy Carpenter, “Guy Carpenter” or “Plaintiffs”), both before and after their simultaneous
resignations. For many years, and most recently in 2018, each of the Defendants had expressly
agreed, in exchange for valuable equity grants on top of their substantial salaries, to abide by a
“Restrictive Covenant Agreement” (the “RCA”). The RCA requires Defendants, during their
employment and for 12 months thereafter, to refrain from, infer alia, directly or indirectly
soliciting employecs to leave Guy Carpenter, or soliciting, interfering with or servicing Guy
Carpenter clients and prospective clients with whom they had worked or obtained “Confidcntial
Information” {as defined in the RCA) during the two years prior to their separation.
Significantly, the RCA does not contain a covenant not to compete; Defendants are free to earn a

living with the employer of their choice, subject only to the RCA’s narrowly tailored restrictions.
Case 1:19-cv-05062-PAE Document8 Filed 05/31/19 Page 7 of 31

Throughout Defendants’ contractual 60-day notice period, Guy Carpenter gave them
numcrous opportunitics to confirm that they intended to honor their contracts. But Defendants,
all of whom were represented by the same legal counse! from the date they announced their
resignations, assiduously avoided making any such commitment. Instead, they each offered the
following identical refrain: “I Seffeve that [ have not violated and do not intend to violate any
valid restrictions in the RCA, including with respect to solicitation” (emphasis added}. During
the 60-day pcriod, Plaintiffs repeatedly sought to penctratc that intentionally enigmatic
statement, but to no avail. Defendants delayed, dodged and detoured, but would not assure
Plaintiffs that they would fully honor their agreements. We now know why.

Immediately upon joining Lockton in early May 2019, Defendants began a full-on assault
on Guy Carpenter’s broker workforce, targeting top producers for both their talent and their
client relationships. As detailed below, on May 14, 2019, Gardner called Michael Jameson, head
of Guy Carpenter’s “MGA/MGU” (Managing General Agent/Managing General Underwriter)
practice, and openly solicited Jameson to join Lockton, telling him: “If] could point a golden
arrow at someone and hit them with it to lead a portion of my organization, it would be you.”
Indeed, this was Gardncr’s plan all along: in preparation for his November 2018 interview with
Lockton, Gardner drafted a memo (the “Lockton Interview Memo”) delineating his business and
recruiting plan on behalf of Lockton, a principal part of which involved laying siege io Guy
Carpenter’s broking talent (including those with Jameson’s exact profile) and clients.

The unlawful solicitation continued the very next week. On May 21, 2019, Durant,
acting al Lockton’s and Gardner’s direction, called Rob Collins, the head of Guy Carpenter’s
“Captive” practice, and solicited him to defect to Lockton. Armed with substantial, confidential
information about Collins and his business that Durant had gleaned as Guy Carpenter’s Head of
Sales and Segments, Durant did not target Collins by accident. Nor was Durant subtle in his
approach: he solicited Collins by relaying extensive information about Lockton’s business model
and compensation structure, why Durant chose to join Lockton, and why Collins should
{according to Durant) do the same. Durant also told Collins that the Lockton team—surely

2
Case 1:19-cv-05062-PAE Document8 Filed 05/31/19 Page 8 of 31

including Gardner—had identified a list of brokers to target for recruitment. Durant punctuated
his solicitation of Collins by telling Collins that he (Durant} couldn’t personally offer Collins a
job, but that if Collins were interested, Durant would hang up the phone and someone from
Lockton would call him promptly to offer him a job.

Defendants’ onslaught continued. Just two days later, Defendants extended their
unlawful solicitation offensive to Guy Carpenter's client basc. On May 23, 2019, Durant and
Yoder, along with two other senior executives at Lockton, made a business pitch at an in-person
meeting at the corporate headquarters of a longtime, substantial Guy Carpenter client (which
generates eight figure annual revenues), seeking to iand a large portion of that client’s
international book of business. This conduct was particularly insidious as, on February 28,
2019—just days before Defendants announced their resignations—-Gardner had met in-person at
this same client’s headquarters, with its CEO, presumably laying the groundwork for the
improper solicitation that would soon follow. Yoder, too, had an in-person meeting with this
same CEO at a conference in which Yoder presented on his areas of expertise in late January
2019. Y¥ct, the record is clear that Defendants had hatched their plot as early as November 2018.

Absent emergency intervention from this Court, Defendants will continue to willfully
breach their contractual obligations and inflict irreparable harm on Guy Carpenter. Given the
flagrant nature of Defendants* breaches, Guy Carpenter will easily be able to show a likelihood
of success on the merits of its claims. Morcover, Guy Carpenter will continue to sustain
irreparable harm unless Defendants are enjoined from further violating their RCAs—including,
among other improper conduct, any further attempts to raid Guy Carpenter’s workforce, and any

attempts to interfere with Guy Carpenter’s client relationships.

STATEMENT OF FACTS

 

Gardner, Durant, and Yoder were not just any employees. They were each longtime
senior executives at Guy Carpenter, which nurtured, promoted, and generously compensated
each of them. In their various high-ranking capacitics, in addition to benefiting from Guy
Carpenter’s financial and other support, Defendants obtained virtually unfettered access to Guy

3
Case 1:19-cv-05062-PAE Document8 Filed 05/31/19 Page 9 of 31

Carpenter’s most highly confidential, proprietary, and trade secret information, and developed

extensive, valuable knowledge about Guy Carpenter’s business, clients, and workforce.

A. Defendants’ Employment with Guy Carpenter, and Their Access to
Confidential, Proprietary and Trade Secret Information

1. Gardner

Gardner worked for Guy Carpenter and other MMC-affiliated entities for 26 years,
culminating in his elevation to CEO of North America Operations for Guy Carpenter on August
1, 2015. In that capacity, Gardner oversaw Guy Carpenter’s entire North American reinsurance
operations, with direct managerial responsibility for several dozen senior executives, plus
oversight over the rest of the approximately 550-employee workforce. Declaration of John J.
Trace (“Trace Decl.”) 9 6. Gardner was responsible for strengthening and maintaining Guy
Carpenter’s relationships with its most important clients, many of which generated seven or eight
figure revenues annually. /d § 7. Guy Carpenter invested substantial resources toward
Gardner’s busincss devclopment activities and client relationships, such as through a significant
client entertainment expense account, and by paying for Gardner to attend conferences and other
industry events to further hone Guy Carpenter’s client relationships. fed.

Gardner had unfetiered access to any manner of highly confidential, proprietary, and
trade secret information regarding Guy Carpenter’s business, its clients, and its employees.
Gardner was personally involved in developing and implementing the marketing and business
development plans that Guy Carpenter has successfully implemented and continues to
implement; he knew every aspect of Guy Carpenter’s confidential strategic business plans,
financial analyses, and profit and loss information. /d@ 4 8. At Gardner’s fingertips, he had
access to and regularly reviewed the widest possible array of confidential information about cach
of Guy Carpenter’s accounts, clients, and client prospects. fd Moreover, Gardner possessed
unrestricted access to and knowledge of confidential and competitively valuable information
concerning Guy Carpenter’s employees, including their compensation (which he helped to set),

aptitudes, books of business, and potential for advancement. fd 99. For example, as the direct
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 10 of 31

supervisor of Michael Jameson and Rob Collins (the heads of Guy Carpenter’s “MGA” and
“Captive” practices, respectively), Gardner worked closely with both Jameson and Collins in
various business development activities, and helped determine their compensation and that of
their teams. /d.; Declaration of Michael Jameson (“Jameson Decl.) q 6; Declaration of Arthur
R. Collins (“Collins Decl.) { 8.

2. Durant

Durant worked for Guy Carpenter and/or other MMC-affiliated entities for 22 years,
including most recently as Managing Director and Head of Sales and Segments at Guy Carpenter
since October 16, 2017. Trace Decl. 9 11. In that capacity, Durant had two broad areas of
managerial oversight and responsibility. First, as Head of Sales, Durant was responsible for,
among other things, monitoring the sales performance of Guy Carpenter’s branch offices and
individual brokers across the country. As such, Durant interacted with brokers and branch office
managers nationwide—such as Jameson, with whom Durant met in-person on multiple occasions
within the past two years, and Collins, whose professional relationship with Durant goes back
more than 20 years (see Jameson Decl. ff 7-8; Collins Decl. {| 5-6)—to devise account and
engagement strategies to grow revenue. He also had several direct supervisory reports, including
the entire RFP team, a knowledge manager, and the administrator of Guy Carpenter’s sales tool.
At bottom, Durant was the “keeper” of all new business and all prospective business at Guy
Carpenter. Trace Decl. | 12. Second, as Head of Segments, Durant was heavily involved in
investment and growth strategies across all of Guy Carpenter’s various business Segments—
including, among others, Property, Casualty, Medical Malpractice, Surety, and Accident &
Health Insurance. fd ¥ 13.

Durant also had broad and deep access to confidential, proprietary, and trade secret
information concerning Guy Carpenter’s clients, as well as Guy Carpenter’s own investment and

growth strategies, relating to both current engagements and future prospects. Id § 14.! Because

 

' For example, shortly before Durant announced his resignation from Guy Carpenter, he visited Guy Carpenter's
Dallas office to discuss significant Guy Carpenter client prospects and probed the Dallas team for infomnation

5
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 11 of 31

he managed all of Guy Carpenter’s sales activities, it was Durant’s job to know which Guy
Carpenter products and services clients purchased, the needs and preferences of those clients,
and client revenue and profitability information. /d@ Durant also gained knowledge of
confidential and proprietary information by servicing various Guy Carpenter clients. /d@ And,
like Gardner, Durant also had access to confidential information concerning Guy Carpenter’s

employees, including sensitive personnel information. fa. 715.
3. Yoder

Yoder joined Guy Carpenter on September 19, 2017 as Chief Innovation and Product
Development Officer. Prior io that, Yoder, held several positions at Marsh USA Inc. (“Marsh”),
including Global Head of Analytics, in which capacity he led a team of approximately 40
employees worldwide. /d. 916. Yoder is an actuary with extcnsive background in insurance
analytics and modeling, and has particular expertise in designing and implementing cutting-edge
technologies used by reinsurance brokerage companies. Trace Decl. 7 18; Declaration of Steven
E. Jones IH (“Jones Decl.”}* 8.

At Guy Carpenter, Yoder was primarily responsible for leading two imnovative
initiatives: (1} “GC Genesis,” a proprietary database that uses technology and know-how to
match Guy Carpenter’s insurer and reinsurer clients with “InsurTech” partners (/.¢., companies
that use technological innovations to create efficiencies or other improvements in the insurance
industry); and (2) “GC Logic,” a proprietary database and content management platform that
allows Guy Carpenter’s brokers to casily and efficiently access information to assist them in
offering products and services to Guy Carpenter’s clients. Trace Decl. | 16; Jones Decl. 7 8.

Guy Carpenter developed GC Genesis’s proprietary database of InsurTech industry
information through a substantial investment of resources, requiring countless hours of work
from Guy Carpenter employees who painstakingly rescarched thousands of InsurTech

companies, identifying each company’s areas of focus and technical abilities and then matching

 

conceming its prospects and strategies for converting them into clients, including an evaluation of each prospect on
the list and the company’s action plan for each. Jameson Decl. € 8.
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 12 of 31

that information with Guy Carpenter’s specialized knowledge of the insurance indusiry. Trace
Decl. § 18; Jones Decl, | 7. GC Genesis also offers clients membership in the “InsurTech
Alliance,” an association of insurers who attend quarter!y training and presentations on the latest
devclopments in InsurTech, and who collectively fund “proof of concept” work on selected
InsurTech companies. Trace Decl. ] 19; Jones Decl. { 6.

Guy Carpenter presented Yoder to clients as the face of GC Genesis, and invited him to
speak about the product at conferences (¢.g., the prestigious Global Reinsurance Rendezvous),
Guy Carpenter-hosted client events (¢.¢., a high-profile client event in August, 2018 announcing
the launch of the InsurTech Alliance), and one-on-one meetings with clicnts intercsted in this
unique service. Trace Decl. © 19; Jones Decl. ‘| 10. Yoder had access to all of Guy Carpenter’s
confidential! information relating to GC Genesis, including the underlying methodologies and
processes that Guy Carpenter developed and uscs to match its insurer clicnts with InsurTech
partners; the lists of clients and prospects identified as targets for GC Genesis and the InsurTech
Alliance; and business plans and marketing strategies in connection with GC Genesis, all of

which give Guy Carpenter an advantage over its compctitors. Trace Decl. © 20; Joncs Decl. 49.

B. Defendants’ Restrictive Covenant Agreements

 

For decades, Guy Carpentcr has expended timc, effort, and resources to develop
substantial goodwill and establish itself as an industry leader in the global risk and reinsurance
space. Trace Decl. | 3. As a reinsurance broker, Guy Carpenter acts as an intermediary in
reinsurance contract transactions between insurance and reinsurance companies. The lifeblood of
a reinsurance brokerage company is its insurer client base, and by extension, the individual
reinsurance brokers whose job it is to acquire, develop, and cultivate the relationships with those
clients and service their business needs. /d. Guy Carpenter has gone to great lengths to protect
its client relationships and safeguard the type of confidential and proprietary mformation that
Defendants had access to and uscd—including through the use of restrictive covenant
agreements and the adoption of extensive written information security policics and practices. /d.

8: Declaration of Michael G. Bork (‘Borik Decl.) { 8.

7
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 13 of 31

In exchange for substantial equity awards in 2018, each Defendant entered into an RCA.
Borik Decl. ff] 2-5 and Ex. A. Among other things, they agreed that during their employment
with Guy Carpenter and for 12 months thereafter, they would not “directly or indirectly, solicit,
or endeavor to cause any employee of {Guy Carpenter] with whom |Defendants], during the last
lwo (2) years of [their] employment with [Guy Carpenter], came into contact for the purpose of
soliciting or servicing business or about whom the [Defendant] obtained Confidential
Information to leave employment with [Guy Carpenter].” Borik Ex. A 3 (emphases added).

The RCA also addresses the solicitation of Guy Carpenter curreni and prospective clients.
Specifically, Paragraph 2(b} states that for 12 months after the end of their employment with Guy

Carpenter, Defendants will not, directly or indirectly:

(i) solicit clients of [Guy Carpenter] for the purpose of selling or
providing products or services of the type sold or provided by [the
Defendant] while employed by [Guy Carpenter]; or (i) faduce
clients or prospective clients of [Guy Carpenter] to terminate,
cancel, not renew, or not place business with [Guy Carpenter}: or
(ii) perform or supervise the performance of services or provision
of products of the type sold or provided by |the Defendant| while
{the Defendant] was employed by [Guy Carpenter] on behalf of
any clients or prospective clients of [Guy Carpenter]; or (iv) assist
others to do the acts specified in Paragraphs 2(b)(i)-(iil).?

For the avoidance of doubt, the RCAs clarify that Defendants “s#aff not engage in any
subterfuge to circumvent this prohibition, including, but not limiied to accompanying others on
calls to the client, contacting the client with other persons, supervising other persons in soliciting
or serving the client, providing Confidential Information to others to assist ihem in soliciting or
serving the client, participating in developing presentations to be made to the client, or other

similar activities.” Borik Ex. A { 2(b) (emphasis added).

 

* The client solicitation restrictions in Paragraph 2(b) are limited in scope, since they apply “only to those clients or
prospective clients of [Guy Carpenier) with which the [Defendant] had contact or about which the [Defendant]
ohtained Confidential information or trade secrets doring the last two (2) years of his . . . employment with [Guy
Carpenter].” fa.
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 14 of 31

The RCA also protects Guy Carpenter’s confidential information: Defendants agrced that
they would not, at any time, “disclose to any other person or entity .. . any Confidential
Information” {as defined in the RCA) in any form, including but not limited to “verbal, written or
machine readable, including electronic files.” Jd. § 4(a).

Defendants expressly acknowledged thai the above restrictions are “necessary to protect
the legitimate business interests of [Guy Carpenter] and are reasonable in view of the benefits
and consideration” Defendants received from Guy Carpenter. /d. 7 6. They further apreed that
“irreparable injury will result to [Guy Carpenter] in the event of a breach” of the RCA, that
“monetary damages for such breach would not be readily calculable, and that [Guy Carpenter]
would not have an adequate remedy at law therefor,” thereby entitling Guy Carpenter 1o
temporary and permanent injunctive relief, in addition to other legal remedies and damages, in
the event of a breach. /d. § 7. Finally, the RCA expressly entitles Guy Carpenter to recover its

attorneys’ fees and other costs incurred in seeking to enforce the RCA. Jd?

Cc, Defendants’ Breach Their RCAs and Resign from Guy Carpenter In A
Coordinated Fashion to Join Lockton

1. Gardner Lays Out His Solicitation Blueprint

The plot began at least as early as November 2018, when Gardner flew to Kansas City,
Missouri to interview with Lockton. In preparation for that meeting, Gardner drafied the
Lockton Interview Memo, which lays out a blueprint for building Lockton’s reinsurance business
through unlawful solicitation of Guy Carpenter’s employees and clients—a plan that Defendants

are now sceking to execute. Borik Decl. J 11(a)-(b) and Ex. D.4 In the Lockton Interview

 

} jn addition to the RCAs, Durant and Yoder are subject to Non-Solicitation Agreements (“NSAs”) which, among
other things, prohibit them from soliciting Guy Carpenter employees and clients for one year after termination of
their employment. See Borik Decl. $4] 6-7 and Exs. B-C. As set forth herein, Durant and Yoder have violated both
their RCAs and their NSAs, and Plaintiffs’ lawsuit and the present motion seeks redress for all such violations.

* The version of the Lockton interview Memo submitted herewith contains very limited redactions of confidential
information regarding Guy Carpenter’s financial resulfs and projections, which Gardner may have improperly
disclosed to i.ockton. See Borik Decl. Ex. D; Trace Decl. § 8. If the Count wishes to review an unredacted version
of the Lockton Interview Memo, Plaintiffs will provide one with a simultaneous notion to file the document under
seal, or proceed in any other manner as the Court may direct.
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 15 of 31

Memo, Gardner acknowledges that Guy Carpenter is a “competitor” of Lockton, identifies
numerous Guy Carpenter clients by name, boasts that “Guy Carpenter[’s]... client list is the
envy of the industry,” and touts his own “strong relationships” with the C-Suite executives of
Guy Carpenter’s largest clients. Borik Ex. D (emphasis added). He states that “frjecruiting will
be the primary success driver” for developing a reinsurance brokerage—spccifically, recruiting
brokers who have “fejxisting client relationships.” Id. (emphases added). Foreshadowing
Gardner’s direct solicitation of Michael Jameson, the head of Guy Carpenter’s MGA/MGU
practice, the Jockton Interview Memo highlights the need for “{i]mmediate” recruiting of
“Program (MGA/MGU clients) brokers” (emphasis added}, who, Gardner wrote, are desirable
targets because their clients are “reinsurance dependent, personal relationship driven, [and]
iransportable.” fd (emphasis added). Gardner further states that to build a successful
reinsurance brokerage, “analptics talent”—i.e., Yoder’s area of expertise—*is an imperative. ..
. Building a world class analytics offering for clients is vital,” Id. (emphasis added). Tellingly,
he highlighis his own “[s]ignificant activity and success with talent and recruiting,” including

with respeci to the “GC Genesis [TJeam”—i.e., Yoder and his staff.
2, Gardner Solicits Durant and Yoder, and Each Solicits One Another

On November 25, 20] 8—just five days after Gardner’s meeting with Lockion—Gardner
sent a text message to Durant: “Hey pal. You around today for a quick call? Something I wanted
to bounce off of you.” Borik Decl. 7 Il(c). The next day, Gardner sent Durant another text
message: “Spoke to CY [Claude Yoder]. All goed for you two to connect.” Id, 4 11(d)
(emphasis added). Given the timing and nature of these communications, they appear to
constitute the beginning of Defendants’ unlawful solicitation of one another to defect to Lockton.
In the ensuing weeks and months, Gardner, Durant, and Yoder repeatedly met and held
conference calls between and among themselves (and no one else), including on December 13,
2018, January 3, 2019, and January 12, 2019. Borik Decl. q 11(e). Additionally, on at least two

occasions in January 2019, Durant sent Yoder press releases about Lockton. /d. ¥ 11(f)-(g).

10
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 16 of 31

Shorily before resigning, Gardner accessed—and then deleted—a Guy Carpenter
succession planning document containing detailed information about Guy Carpenter North
America’s most promising executives and reinsurance talent, as well as a spreadsheet containing
detailed revenue projections for many of Guy Carpenter’s largest clients. fa 7 11{i).

On the morning of March 7, 2019—all within the span of an hour—Gardner, Durant, and
Yoder each abruptly tendered their resignations to Guy Carpenter, effective in 60 days. See
Trace Decl, f{ 21-26 & Exs. A-C. That very same day, Lockton issued a press release
announcing its new hires and detailing their lengthy careers with Guy Carpenter and Marsh. fd.

Ex. D.

D. Defendants’ Violation Of Their RCAs Continues Immediately After Joining
Lockton

Defendants commenced work at Lockton on or about May 7, 2019, following their 60-
day “garden leave” at Guy Carpenter. Almost immediately, they brazenly violated their RCAs yet

again by directly soliciting key Guy Carpenter brokers and clients.

1. Unlawful Soliciiation of Michael Jameson

 

On May 14, 2019— eight days after his employment with Guy Carpenter ended and after
joining Lockton—Gardner called Jameson, the head of Guy Carpenter’s MGA practice.
Jameson Decl. ¢ 11. Jameson is a broker and Branch Manager for Guy Carpenter’s Dallas,
Texas office; he specializes in the MGA/MGU space, and also maintains a robust portfolio of
traditional insurance carrier clients. /d §[ 2-3.° Gardner wasted no time in soliciting Jameson to
join Lockton in a “leadership position,” memorably stating: “If I could point a golden arrow at

someone and hit them with it to lead a portion of my organization, it would be you.” /d. 4 12.

 

> As Jameson explains, an MGA (also known as an MGU) is a “specialized type of insurance agent and
administrator who has binding authority and policy issuance capabilitics on behalf ofan insurance carrier. MGAs
are able to negotiate policy terms and conditions for ihose insurance carriers (hat have appointed the entity via a
Program Administrator Agreement. When insurance catriers delegate authority to an MGA, they typically do so in
areas where the carrier lacks the required expertise or geographical distribution.” fd 93. The MGA practice area is
both highly specialized (due to the expertise required to match imsurers and reinsurers) and rapidly growing
(constituting a $30-549 billion space within the U.S. domestic insurance marketplace). fa

1]
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 17 of 31

Pnior to Gardner’s departure from Guy Carpenter, Jameson reported directly to Gardner.
fd. 5-6. They interacted with each other frequently, including in-person, by phone, and with
clients, servicing and entertaining clients together, discussing client prospects, and working on
the implementation of the MGA practice’s business plan and strategy. /@ Gardner also played
an active role in hiring, approving every new hire in Dallas. /d. 96. Jameson discussed his and
his tcam’s annua! compensation with Gardner, as recently as late February 2019. fd.

Notably, in the Lockton Interview Memo, Gardner had specifically identified the need for
“lijmmediate” recruiting of “Program (MGA/MGU clients) brokers”—i.¢., Jameson’s exact
profile. Borik Decl. Ex. D. As Gardner knew well, Guy Carpenter’s MGA practice had grown
substantially since Jameson started in 2017, both through new hires and the generation of new
client relationships. Jameson Deci. at 4. By now executing on the plan set forth in his Lockton
Interview Memo and soliciting Jameson, Gardner’s clear intent was to induce Jameson’s MGA

clients to place their business at Lockton rather than at Guy Carpenter,
2. Unlawful Solicitation of Rob Collins

On May 16, 2019—just two days after Gardner’s call to Jameson—Durant placed
multiple calls to Rob Collins, a Guy Carpenter broker and Managing Director who has worked in
various sales and leadership rolcs for over twenty years (including as Gardner’s direct report).
Collins Decl. £ 10. On May 21, 2019, Durant tried again, leaving a voicemail at 6:21 p.m.
Collins returned Durant’s cal! that evening. fd. ff] 11-12.

During a 26-minute call, Durant explained to Collins why he had chosen to join Lockton
and why he believed Collins should, too. /@ 12. Durant detailed the generous, commissions-
based compensation package that Lockion intended 1o offer, which would pay brokers a
significant percentage of the revenues they generaie. fd Durant told Collins that the Lockton
team—surely including Gardner—had identified a list of specific, already-successful brokers to
target for recruitment, and that Lockton was not seeking “book sitters” (Z¢., brokers who do
nothing more than “babysit” an existing book of business), but rather brokers who would bring

and then grow their books of business. fd. J 13-15. Durant told Collins that, although he could

12
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 18 of 31

not offer Collins a job at Lackton, if Collins wanted a job, Durant would hang up and someone
else from Lockton would call Collins back and offer him ajob. /d. 16.

Durant’s solicitation of Collins was part of Defendants’ plan to build a reinsurance
business off of Guy Carpcnter’s back. In their executive roles at Guy Carpenter, Gardner and
Durant ohtained confidential information concerning Collins’ role as head of Guy Carpenter’s
“Captive” practice (one of Guy Carpenter’s focus areas in recent years), including his client
roster and client prospects, the significant annual revenues that his book of business generated
for Guy Carpenter, the dramatic recent growth of Guy Carpenter’s Captive practice, its projected
revenues for future years, and strategies for maintaining and growing that business, as well as
Collins’ notable portfolio of clients in the “Property and Casualty” insurance space. See Trace
Decl. © 14-15, Durant was intimately familiar with the Captive space, having served as
President of Marsh Captive Solutions at immediately prior to re-joining Guy Carpenter in 2017.

Collins Decl. ¥ 6.
3, Unlawful Solicitation of Guy Carpenter Clients

Defendants are also unlawfully soliciting Guy Carpenter’s clients. On February 28,
2019—1ust days before Defendants announced their resignations from Guy Carpenter—-Gardner
traveled to the offices of a longtime, substantial Guy Carpenter client (/.2., global annual
revenues in the eight figures) to meet with the client’s CEO. Declaration of Hartwell Dew
(Dew Decl.”) ff] 3, 6. At this meeting, Gardner discussed the recently-announced RFP relating
to a portion of the client’s international business, while presumably laying the groundwork for
Lockton to participate in that same RFP process. Jd. 6. Indeed, Yoder, had also met in-person
with this same CEO, immediately following Yoder’s presentation al an industry conference on
January 28, 2019, also presumably with a solicitation on hehalf of Lockton on his mind. /d. [¢
15-16. Within the past two years, each of Defendants either serviced, had business interactions
with, and/or ohtaincd confidential information about this particular client. /d. fY 12-16.

On April 19, 2019, a team of Guy Carpenter employees made a presentation to this client

in response to the RFP. /d 98. They were advised at the meeting that no other RFP meetings

13
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 19 of 31

with competitors had been scheduled as of that date, and that Guy Carpenter had made an
effective presentation. Jd However, on May 23, 2019, Durant and Yoder—having jusi
commenced employment with Lockton—met with this same Guy Carpenter client and made a
presentation (along with two other Lockton executives), for the same portion of the client’s
international business for which Guy Carpenter had just bid, and which Gardner had discussed
with the client’s CEO on February 28. /d@ $4 10-11. Durant’s and Yoder’s presence at this

meeting was confirmed by a participant from the client who attended the meeting. fd. 11.

E. Guy Carpenter Takes Steps To Ensure Defendants Adhere To Their
Contractual Obligations

Guy Carpenter engaged extensively with Defendants during their 60-day notice period,
including by asking them to confirm that they would comply with the RCAs, return Guy
Carpenter’s property and confidential information, and certify that they have not retained access
to any Guy Carpenter materials. Despite writing to Defendants five (5} separate times during
this period, and speaking to Defendants’ counsel by phone, in order to accomplish these
objectives, Guy Carpenter’s efforts were met with delay and obfuscation. Just 10 days before
the end of their notice period, Defendants” counsel returned over 30,000 electronic files that
Defendants inexplicably had on their personal devices, as well as a banker’s box of hardcopy
documents from Yoder. Neither Defendanis nor their collectively retained counsel ever
confirmed during this period that they would fully comply with ihe RCAs; instead, they provided
identical and vague representations that they did not intend to violate any “valid” restrictions in
the RCAs, while refusing to identify which restrictions they deemed “valid.” Guy Carpenter
wrote Defendants on May 6, 2019, their last day of employment, to provide a final reminder of
their obligations under the RCAs, and to unequivocally put them on notice that Guy Carpenter
would “not hesitate to take immediate legal action, with or without notice, for injunctive and/or
monetary relief in the event the circumstances warrant it.” See Declaration of Gary D. Friedman

(Friedman Decl.”) #9 5-14 and Exs. A-I.

14
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 20 of 31

ARGUMENT

1. GUY CARPENTER IS ENTITLED TO A TEMPORARY RESTRAINING ORDER
AND PRELIMINARY INJUNCTION

The standard for obtaining a temporary restraining order and a preiiminary injunction are
identical. Sterling v. Deutsche Bank Nat'l Tr. Co., 2006-FF6, 368 F. Supp. 3d 723, 726-27
(S.D.N.Y. 2019) (Danicls, J.}. The movant must show “(1) irreparable harm; (2) either (a) a
likelihood of success on the merits, or (b) sufficientiy serious questions going to the merits of its
claims to make them fair ground for litigation, plus a balance of the hardships tipping decidedly
in favor of the moving party; and (3) that a preliminary injunction is in the public interest.” New

York v. Actavis PLC, 787 F.3d 638, 650 (2d Cir. 2015} (internal! quotation marks omittcd}.

A. Guy Carpenter Has Suffered And Will Continue To Suffer Irreparable
Harm Absent Injunctive Relief

 

To obtain preliminary injunctive relief, a movant must demonstrate that it will suffer an
injury that “cannot be remedied if a court waits until the cnd of trial to resolve the harm.”
Medicrea USA, Inc. v. K2M Spine, Inc., 2018 WL 3407702, at *10 (S.D.NLY. Feb. 7, 2018)
(Torres, J.) (quoting Bisnews AFE (Thai) Lid. v. Aspen Research Grp. Lid., 437 Fed. Appx. 57,
57 (2d Cir. 2011)). “(I]t is ‘well established’ in the Second Circuit that ‘the loss of clicnt
relationships and customer goodwill that results from the breach of a [restrictive covenant]
clause generally constitutes irreparable harm.’” /d. (quoting Marsh USA Inc, v. Karasaki, 2008
WL 4778239, at *14 (S.D.N.Y. Oct. 31, 2008) (Koeltl, J.)); Mercer Health & Benefits LIC v.
DiGregorio, 307 F. Supp. 3d 326, 347 (S.D.N_Y. 2018) (Koeltl, J.} (same), Even where clients
have not already defecied, the “prospective loss of goodwill alone is sufficient to support a
finding of irreparable harm.”. Budman vy. 2BKCO, Inc., 882 F. Supp. 2d 551, 564 (S.D.NLY.
2012) (Sullivan, J.}.. As with loss of client relationships, “the loss of [a company’s] employees
also constitutes irreparable harm.” Karasaki, 2008 WL 4778239, at *14 (‘The departure of
Marsh employees deprives Marsh not only of its investment in training and developing those
employees, but also, for those who were brokerage professionals, of those employees’ clients

who follow the employees because of the relationships developed with them at Marsh's

15
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 21 of 31

expense.”}. Moreover, “the use and disclosure of an employer’s confidential customer
information and the possibility of loss of customers through such usage, constitutes irreparable
harm.” Capstone Logistics Holdings, Inc. v. Navarrete, 2018 WL 6786338, at *33 (S.D.NLY.
Oct. 25, 2018) (Daniels, J.).

Guy Carpenter has demonstrated irreparable harm through the loss of three senior
executives who unlawfully solicited one another, and who, absent an injunction, will cause
further irreparable harm to Guy Carpenter through thcir ongoing cfforts to solicit Guy
Carpenter’s client base (including at least one major client already) and workforce (including
brokers with their own valuable client relationships). Statement of Facts §§ C-D. Guy Carpenter
is also being irrcparably harmed by Defendants’ illegal use of confidential information acquired
through their employment about, for example, Guy Carpenter’s brokers’ sales performance, the
nature of their client relationships, and compensation arrangements, in order to solicit Guy
Carpenter’s talented brokers and, in turn, those brokers’ client relationships.

Courts have repeatedly recopnized that the extent of harm caused by !ost customer
relationships and goodwill is inherently difficult to determine and appropriately remedied
through injunctive relief. See, e.g., Ticor Ins. Co. y. Cohen, 173 F.3d 63, 69 (2d Cir. 1999);
Johnson Controls, Inc. v. A.P.T. Critical Sys., Inc., 323 F. Supp. 2d 525, 532 (S.D.N.Y, 2004)
(Leisure, J.); Willis of N.Y., Inc. v. DeFelice, 299 A.D.2d 240, 242 (ist Dep’t 2002) (irreparable
harm established through a showing that, “in the abscncc of a resiraint upon [insurance broker’s]
solicitation of plaintiffs clients, plaintiffs would likely sustain a loss of business impossible, or
very difficult, to quantify.”).° Absent injunctive relief, Guy Carpenter is likely to sustain further
irreparable harm in the form of iost employees and clients alike. Indeed, in light of Defendants’
equivocations regarding the validity of their RCAs, and given their blatant and ongoing

solicitations of Guy Carpenter top brokers and their associated books of business, as well as

 

® Moreover, the Defendants agreed that “irreparable injury will result” from a breach of the RCAs, and that
“monetary damages for such breach would not be readily calculable” since Guy Carpenter would have “no adequate
remedy at law.” Borik Dec]. Ex. A ‘7. This supports a finding of irreparable harm. See Ticor, 173 F.3d at 69.

16
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 22 of 31

significant clients, Defendants will undoubtedly continue to violate their RCAs absent an

injunction order by this Court.
B. Guy Carpenter Is Likely to Succeed On The Merits

As set forth below, Guy Carpenter is likely to succeed on the merits of its claims for
breach of contract.’ Ilere, Guy Carpenter sceks “prohibitory” injunctive relief that does not
require a change to the status quo, and thus, must only demonstrate “sufficiently serious
questions going to the merits to make them a fair ground for litigation.” Williants v. City of New
York, 2018 WL 1785486, at *7 n.17 (E.D.N.Y. Apr. 13, 2018) (quoting Int'l Dairy Foods Ass'n

v, Amestoy, 92 F.3d 67, 70 (2d Cir. 1996)}). Guy Carpenter meets, and easily exceeds, that bar.
1. Defendanis Hlave Breached Their RC As

Through their solicitation of each other, Jameson, Collins, and a current Guy Carpenter
client, see Statement of Facts §§ C-D, Defendants have plainly breached their obligations under
the RCA to refrain from directly or indirectly (or through any subterfuge) soliciting Guy
Carpenter employees and clients whom they had contact with in the last two (2) years of their
cmployment, or about whom they obtained Confidential Information, during Defendants’

employment with Guy Carpenter and for 12 months thereafter. See id § B.

 

? To obtain injunctive relief, the movant need only establish a likelihood of success on one of its claims. Yurman
Design, Ine. v. Chatndom Enters., Inc., 1999 WL 1075942, at *5 (S.D.N.Y. Nov. 29, 1999) (Keenan, J.), aff'd, 4 F.
App’ 48 (2d Cir. 2001}. Regardiess, in addition to its breach of contract claims, Guy Carpenter is also likely io
succeed on the merits of its declaratory judgment and breach of fiduciary duty claims, as well. A declaratory
judgment is appropriate where, as here, an actual controversy exists as 1o the rights and Icgal obligations of the
parties. See 28 U.S.C. § 2201{a). The RCAs are valid and enforceable for the reasons set forth in Section [.B.2.,
supra. However, as discussed in the Statement of Facts above, Defendants appear to be parsing the language of the
RCA to their seif-serving advantage, claiming repeated]y—without any explanation whatsoever—that they do not
intend to violate any “valid” restrictions. Statement of Facts § E. Thus, a declaratory judgment would “serve a
useful purpose in clarifying or settling the legal issucs involved” and “finalize the controversy and offer relicf from
uncertainty.” (CBC Standard Sec., ine. v. Luzuriaga, 2\7 F. Supp. 3d 733, 738 (8.D.N.Y. 2016) (Batts, J.) (quoting
Dow Jones & Ca., fic. v. Harrods Lid, 346 F.3d 357, 359 (2d Cir. 2003)); see H & R Block E. Tax Servs., Inc. v,
Vorpahi, 255 ¥. Supp. 2d 930, 935 (E.D. Wis. 2003) (granting declaratory judgment, finding that non-solicitation
and non-compclilion covenants were valid and enforceable). Additionally, Defcndants’ collusive conduct prior 10
their resignalions, in which they secretly acted to advance Lockton’s business interests at Guy Carpenter’s expense
and while fully on Guy Carpenter’s payroll, amounts to a clear breach of their fiduciary duties to Guy Carpenter.
See Design Strategies, Inc. v, Davis, 384 F, Supp. 2d 649, 66] (S.D.N.Y. 2005) (Marrero, J.), aff'd sub nom. Design
Strategy, inc. v. Davis, 469 F.3d 284 (Qd Cir. 2006) (finding that employce’s advocacy on behalf of employer's
competitor to obtain a contract with a potential clicnt constituted breach of fiduciary duty of loyalty).

l7
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 23 of 31

Where an employer proffers evidence that defendants have solicited company employees
or clients in violation of a contractual obligation, preliminary injunctive relicf is appropriate.
See, e.g., Karasaki, 2008 WL 4778239, at *20 (granting prcliminary injunction based on
defendant’s solicitation of his former coworkers immediately following his departure for a
compctitor); DiGregorio, 307 F. Supp. 3d at 331-37 (granting preliminary injunction against
insurance brokers who, following thcir coordinated resignation to join a Lockton subsidiary,
began soliciting clients with whom they had contact while working for the plaintiff}.* Here,
Defendants have engaged in a pattern of conduct that evinces a fundamental disregard for their
contraciual obligations to Guy Carpenter, beginning with Defendants’ solicitation of cach other
in late 2018 and continuing through their coordinated resignations on March 7, 2019 and their
solicitations of Guy Carpenter employees and clients immediately afler starting work for
Lockton, all in accordance with Gardner’s master blueprint laid out in the Lockton Interview
Memo. See Statement of Facts, § C.1. Defendants’ brazen, unlawful conduct will invariably

continue absent a court order enjoining these violations.

2. The RCAs Are Valid And Enforceable

 

Restrictive covenants are valid and enforceable under New York law (which governs the
RCA, see Borik Decl, Ex. A { 12) if they are “(1} necessary to protect the employer’s legitimate
interests; (2) reasonable in time and area; (3) not unreasonably burdensome to the employee; and
(4) not harmful to the general public.” Silipos, Inc. v. Bickel, 2006 WL 2265055, at *3
{S.D.N.Y. Aug. 8, 2006) (Casey, J.) (citing BDO Seidman v, Hirshberg, 93 N.Y .2d 382, 388-89

(1999)). The RCA’s narrowly tailored covenants satisfy these factors.

 

® Solicitation of co-workers while still employed by the contracting employer, just like post-employment
solicitation, can violate a non-recruiiment agreement. See, e.g., Oliver Wyman, inc. v. Eielson, 282 F. Supp. 3d 684,
696 (S.D.N.Y. 2017) (Sullivan, J.} (denying former consultant's motion for summary judgment where a fact issue
remained as to ihe violation of his non-recruiiment clause because he solictied a companion to leave with him and
acquire an information services company); Genesee Valley Tr. Co. v. Waterford Grp, LLC, 130 A.D.3d 1555, 1556,
1558 (4th Dep’t 2015} (reversing trial court’s dismissal of breach of non-recruitment agreement claim where one
defendant allegedly solicited another employee while employed by plaintiff and they left plaimiff's employ in the
same week).

18
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 24 of 31

a, The RCAs Are Supported by Legitimate Business Interests

 

(i} The RCAs Protect Guy Carpenter's Chent Base

 

New York law recognizes an employer’s “legitimate interest in protecting client
relationships developed by an employee at the employer’s expense.” Johnson Controls, 323 F.
Supp. 2d at 534; see Karasaki, 2008 WL 4778239, at *17 (same, because “[t]he question is
Whether Karasaki devcloped those relationships independently of any cfforts or expenditures
made by Marsh, and there is no evidence that he did.”); DiGregorie, 307 F. Supp. 3d at 350.
This interest extends not just to clients of the former employee, but also to “clients of other
employees who were supervised by the former employee.” /d; see Karasaki, 2008 WL
4778239, at *16-17 (finding that enforecment of non-recruitment clause was neccessary to protect
employer's Icpitimatc interest in “the relationships between clicnts and former employees who
Karasaki supervised at Marsh”).?

Accordingly, employers have a legitimate interest in enforcing employee non-recruitment
provisions in order to protect the client relationships that the solicited employee developed at the
cemploycr’s expense. See, eg., Oliver Wyman, Inc. v. Eielson, 282 F. Supp. 3d 684, 694
(S.D.N.Y. 2017) (former consultant’s non-recruitment provision enforccable because the “loss of
a consujtant with strong client relationships can dramatically undercut a consultancy’s business”
and the consulting firm “depend[ed] on client relationships for its success”);'° Renaissance

Nutrition, Inc. v. Jarrett, 2012 WL 42171, at *4-5 (W.D.N.Y. Jan. 9, 2012} (non-recruitment

 

° See also Spinal Dimensions, Inc, v. Chepenuk, 2007 WL 2296503, at *6 (Albany Cnty. Aug. 9, 2007) (“[P]laintifls
have demonstrated a legitimate empioyer interest in enforcing the restrictive covenant with respect to the accounts
and customers upon whom they called, sold products to, [or] serviced. ... Such an interest also extends to the
clients of the sales representatives whom defendant Chepenuk supervised."); Devos, Lid v. Record, 2015 WL
9593616, at *12 (E.D.N.Y. Dec. 24, 2015) (citing BDO Seidman, 93 N.¥.2d al 392 0,2) ([T]he New York Court of
Appeals has also suggested that this interest may extend to cHents with whom the former employee had not had a
relationship during employment, but whom he solicited using confidential information belonging to the employer.”).
Moreover, New York courts enforce restrictive covenants to protect client relationships “(e]ven where . . . there is
no showing that a former employee has obtained a competitive advantage through the misappropriation of
confidential customer information or that the employee possessed unique or extraordinary abilities.” Chepenik,
2007 WL 2296503, at *5 (quoting Scort, Stockrow & Ce., CPA's, P.C. v. Skavina, 9 A.D.3d 805, 807 (3d Dep't
2004).

'° The provision enforced in Eielsos was nearly identical to the RCA, See Ejelson, 282 F, Supp. 3d at 692-93,

19
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 25 of 31

provision breached where, afler defendants solicited salesmen, the salcsmen diverted their
clients—developed at plaintiff's expense—to defendants’ new competing business).

The lifeblood of a reinsurance brokerage company is its insurer client base, and by
extension, the individual reinsurance brokers whose job it is to acquire, develop, and cultivate
the relationships with those clients and service their business needs. Statement of Facts, § B.
Thus, it is no surprise that numerous courts in this District have enforced restrictive covenants in
the insurance industry. See, ¢.g., DiGregorio, 307 F. Supp. 3d at 350 (recognizing insurance
brokerage’s legitimate interest in protecting its clients); US/ ins. Servs. LEC y. Miner, 801 F.
Supp. 2d 175, 188 (S,D.N.Y. 2011) (same); Karasaki, 2008 WL 4778239, at *17 (same).!!

Guy Carpenter enabled the Defendants to acquire, develop, and cultivate direct
relationships with both clicnts and other Guy Carpenter employees—including brokers with their
own valuable clicnt relationships that Guy Carpenter enabled them to acquire, develop and
cultivate—in numerous ways. Statement of Facts § A. By imposing narrowly-tailored
restrictions on Defendants’ ability to solicit Guy Carpenter’s employees and clients, the RCAs
serve Guy Carpenier’s legitimate interest in protecting its client base, which was developed
through Guy Carpenter’s substantial efforts and investments. See Karasaki, 2008 WL 4778239,
at *17 (enforcing employee and customer nom-solicitation covenants based on clicnt
relationships formed by the employee with the employer’s assistance, including by providing
him a “generous expense account,” hosting charity networking events, and offering him the
support of other employees to service client accounts); Jarrett, 2012 WL 42171, at *4 (enforcing
restrictive covenant where the employer “supported [the employees] in developing client

relationships.”’).

 

'! Lockton also recognizes the validity of employee and client non-solicitation covenants in the insurance industry,
as Lockton’s own restricfive covenant agreements impose such restrictions for vo years following an employee’s
departure from Lockton (f.¢., double the duration of the restrictions in the RCAs). See Mountain West Series of
Lockton Cos. LLC v. McDaniel, Memorandum in Support of Motion for Temporary Restraining Order and
Preliminary Injunction at 4-5, No. 1916-CV07011 (Mo. Cir. Ci. Mar, 13, 2019}, Amended and Restated Member
Agreement between Derek L. Cady and Mountain West Series of Lockion Companies, LLC § 5.3.

20
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 26 of 31

{il) The RCAs Protect Guy Carpenier’s _ Confidential
information and Trade Secrets

The RCAs also serve a legitimate interest in protecting against harm from the disclosure
of Guy Carpenter’s confidential information and trade secrets. Each of the Defendants had
access to highly confidential and proprietary information that would be valuable 1o competitors,
Statement of Facts § A. Such information encompasses key details and insights learned through
research and prior dealings with clients and prospects that competifors could use to lure away
Guy Carpenter’s clients, outbid Guy Carpenter in soliciting new prospects, develop competing
products that utilize Guy Carpenter’s proprietary information, and poach Guy Carpenter’s most
successful employecs with the strongest client relationships.'* Guy Carpenter has gone to great
Icngths to protect the information it has developed—which is not known to persons outside of
Guy Carpenter—including through the use of confidentiality agreements and the adoption of
extensive written information security policies and practices, Stalement of Facts § B. Where, as
here, employers have developed and sought to protect confidential information through the use
of restrictive covenants, courts have consistently recognized that doing so serves a legitimate

business intercst.'4

 

2 Notably, Lockton has also sought to protect this very type of information. See Mountain West Series of Lockton
Cos. LLC v. McDaniel, Verified Petition for Injunctive and Other Relief, No. 1916-CV07011 (Mo, Cir. Ct. Mar, 13,
2019}, Amended and Restated Member Agreement between Derck L. Cady and Mountain West Series of Lockion
Coinpanies, |L.LC §§ 4.1(b}, 4.3 (providing an expansive definition of “Confidential Information” that includes, inter
alia, “sales and other business methods or policies; prices or prices formulas; the identity of and information
concerning former or current Customer Accounts of the Series, the Other Serics and/or any Affiliate, including but
not limited to Customer Account needs and preferences, levels of satisfaction and the terms of engagement ...:
revenues, expenses, budgeting, Finances and other financial information; computer systems, programs and software

.. and other technology; business, markcting and development strategies and plans; [and] Series, Other Series and
Affiliate member and/or Lockton personal information....”).

3 See, eg., Reed, Roberts Assocs., inc, v. Strauman, 40 N.¥.2d 303, 308 (1976) (internal citation omitted) (“Thus
restrictive covenants will be enforceable to the extent necessary to prevent the disclosure or use of trade secrets or
confidential customer information.”)}; DeFelrce, 299 A.D.2d at 242 (affirming preliminary injunction with respect to
insurance brokerage’s former employees because they “were undisputedly high-level Willis employees with access
10 confidential information that could be easily utilized by them in their new positions at Aon to Willis’s
deiviment.”); Chernoff Diamond & Ca. v. Fitzmaurice, inc., 234 A.D.2d 200, 202 (ist Dep’t 1996) (enforcing
customer non-solicilation provision against former partner at insurance agency where he “obtained, while in
plaintiff's employ, invaluable and otherwise unobtainable information concerning the business practices and
resulting insurance necds of these clicnis due to his position as their trusted professional advisor,”}; MasterCard
intl Inc. v. Nike, inc., 164 F. Supp. 3d 592, 602 (S3.D.N.¥. 2016) (Roman, J.) (finding that non-recruitment
provision designed to “proteci against the misappropriation of MasterCard’s proprietary IS network coincides with
the legitimate interests recognized by courts in New York.”).

21
¥

Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 27 of 31

At bottom, Guy Carpenter developed the RCAs to protect against precisely the type of
activities in which Defendants have been engaged—i.e., using Guy Carpenter’s confidential
information about its employees, client accounts, top prospects, and growth strategies to solicit
its best brokers (while avoiding the “book sitiers” — to use Durant’s words) and to support a

competitor's efforts to lure away Guy Carpenter’s biggest clients.
b, The RCAs Are Reasonable In Time And Scope

The non-solicitation provisions impose restrictions on Defendants for twelve months
following the termination of their employment. See Statement of Facts, supra § B. “New York
Courts routinely find one-year restrictions to be reasonable.” Silipos, 2006 WL 2265055, at *6;
see also Miner, 801 F. Supp. 2d at 188 (collecting cascs and holding that two-year-long non-
solicitation provision was reasonable because “courts addressing similar twenty-four month
restrictions on solicitation of former clients in the insurance industry have found them to be
treasonable.”); MasterCard, 164 F. Supp. 3d at 601—03.'7 Morcover, the scope of the non-
solicitation provisions in the RCA is reasonable because, unlike strict covenants not to compete
{which are often geography-based), the restrictions in the RCAs arc far narrower: they are client-
based and employee-based. See Malcolm Pirnie, Inc. v. Werthman, 280 A.D.2d 934, 935 (4th
Dep’t 2001) (holding that client-based restrictions are reasonable even without any geographical
limitation); MasterCard, 164 F. Supp. 3d at 601-03 (noting that employee-based restrictions are
reasonable cven without any geographical limitation).

Further, the RCAs are narrowly tailored protect Guy Carpenter’s legitimate business
interests, That is, the employee non-solicitation provision prohibits only the solicitation of
employees (a) whom Defendants came into contact with during their last two years of their
employment for the purpose of soliciting or servicing business or (b) about whom Defendants
obtained Confidential Information. Similarly, the client non-solicitation prohibits only the

solicitation of clients or prospective clients which Defendants had contact with or obtained

 

' Defendants could not reasonable challenge the onc-year duration of the restrictions in the RCAs, given that
Lockton imposes two-year restrictive covenants. See supra,n.11,

22
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 28 of 31

Confidential Information or trade secrets about during their last two years of employment. See,
e.g., DiGregorio, 307 F. Supp. 3d at 334 (enforcing customer non-solicitation agreement
preventing defendants from being able to “solicit business from or perform services for any
[plaintiff’s] clients or prospective clients with whom he or she had contact or about whom he or
she obtained confidential information during his or her last two years of employment for
[plaintiff].”); Karasaki, 2008 WL 4778239, at *3 (enforcing provision restricting former
employee from soliciting “any former client of the Company or its affiliates who was such
within two (2) years prior to [his] termination of employment and who was solicited or serviced
directly by [him] or where [he] supervised, directly or indirectly, in whole or in part, the

solicitation or servicing activities related to such former clicnts.’”).

Cc. The RCAs Do Not Unduly Burden
Defendants Or Harm The Public

New York courts have recognized that the restrictions imposed by non-solicitation
provisions like those at issue here are “‘inherently more reasonable and less restrictive’ than
noncompete clauses.” OTG Mgmt, LLC vy. Konstantinidis, 40 Misc. 3d 617, 621-22 (Sup. Ct.
N.Y. Cnty. 2013). Indeed, “{a]n important factor that courts consider in [the non-compete]
context is the ‘strong public policy militating against the sanctioning of a person’s loss of the
ability to earn a livelihood.’” Jarrett, 2012 WL 42171 at *4 (quoting Ticor Title, 173 F.3d at 70).
The employee and clicnt non-solicitation covenants in the RCAs do not prevent Defendants from
earning a living through employment with Lockton or anywhere else of their choosing, nor do
they unduly burden Defendants while doing so. See, e.g., OTG Mgmi., LLC, 40 Misc. 3d at 622
(“Here, the court finds that the non-recruitment clause is enforceable because it is reasonable in
scope and imposes no meaningful burden on Konstantinidis. There is no reason to bclicve that
Konstantinidis’ employment with SSP will be impacted by his inability to recruit his former co-
workers.”}; Chernoff Diamond & Co., 234 A.D.2d at 202 (‘There is no reason io suppose that [a
client non-solicitation] limitation will prevent defendant from pursuing his livelihood or that it

will have the effect of preciuding him from operating a successful insurance agency.”);

23
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 29 of 31

DiGregorio, 307 F. Supp. 3d at 351 (“New York courts have routinely found that an individual
does not suffer undue hardship where a restrictive covenant merely prohibits him from soliciting
his former employer’s clients for a reasonably defined period of time.”).'°

Nor are the RCAs injurious to the public. See MasterCard Int'l Inc., 164 F. Supp. 3d at
601-03 (employee non-solicitalion provision not injurious to the public); DiGregorio, 307 F.
Supp. 3d at 351 (quoting Uni-World Capital L.P. v. Preferred Fragrance, Inc., 73 F. Supp. 3d
209, 237 (S.D.N.Y. 2014) (Engelmayer, J.)} (“If anything, the public interest would be advanced
by such an injunction, because, on the facts here, such an injunction would tend to encourage
parties to abide by their agreemenis.”}. The RCAs do not impede Guy Carpenter’s competitors
from offering reinsurance products and services to the public; they simply prohibit Defendants,
who developed industry relationships and knowicdge of confidential information over decades of
collective service to Guy Carpentcr and other MMC-affiliated entities, from “free-riding” on
their prior employer’s efforts. Restrictive covenants like those al issue here “serve an important
public policy function by encouraging employcrs fo make significant investments in training key
employees and permitting employers to share confidential information with employees, which
cncourages the free exchange of ideas” for the public’s ultimate benefit.” Verizon Comme’ns,

Inc, v. Pizzirani, 462 F. Supp. 2d 648, 662 (E.D. Pa. 2006) (applying NY law).

Cc. The Balance Of Hardships Overwhelming Favors Guy Carpenter And
Granting The Proposed Injunction Is Consistent With The Public Interest

The balance of hardships overwhelmingly favors Guy Carpenter. Guy Carpenter risks
irreparable harm from the loss of client relationships, customer goodwill, and confidential
information. See supra § 1.A. Defendants, by contrast, will not be unduly burdened by adhering
to the RCAs, for which they were generously compensated. See supra § 1.B.2.c.; Chernoff
Diamond & Co,, 234 A.D.2d at 203 ¢[C]onsidering that the restriction was freely bargained for

as part of a negotiated contract, it cannot be said that the equities favor defendant.”), The RCAs

 

'S Defendants themselves recognize this to be true: they each acknowledged in accepting their awards and entering
the RCA that such restrictions do “not prevent [them] from obtaining gainful employment in [their] field of
expertise” and do not “cause [them] undue hardship.” See Borik Decl. Ex. A * 6.

24
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 30 of 31

do not preclude Defendants from working at Lockton and earning a living. See DeFelice, 299
A.D.2d at 242 (“With respect to the balance of the equities, in contrast to plaintiffs’ showing of
ureparable harm in the event that DeFelicc is not restrained from soliciting its clients, the record
affords no basis to conclude that DeFelice will suffer significant professional hardship from an
appropriately limited anti-solicitation restraint.”). An injunction would preserve the status quo
by preventing Defendants from soliciting Guy Carpenter’s employees and clients or using Guy
Carpenter’s confidential information. Kelly v. Evolution Mkts, Inc., 626 F, Supp. 2d 364, 376
(8.D.N.Y. 2009) (Robinson, J.) (balance of hardships tilts against employee where he “is free to
begin employment, even with a competitor... , and his livelihood is not jeopardized by this

injunction”). Granting an injunction would also be in the public interest. See supra § 1.B.2.c.
D. An Injunction Should Issue For One Year From The Court’s Order

A restrictive covenant’s “lime period may be extended for the length of time that the
offending party was in violation of the agreement.” N.Y. Real Estate Inst., Inc. v Edelman, 42
A.D.3d 321, 322 (1st Dep’t 2007); see Karasaki, 2008 WL 4778239, at *21 (enforcing one-year
restriction from the date of the preliminary injunction order). In light of the continued solicitation
of Guy Carpenter employces following Defendants’ separation from Guy Carpenter, an
injunction should issue compelling Defendants to adhere to the restrictions in their RCAs for one

{1) year from the date of the Court’s order.
E. Guy Carpenter Is Entitled To Recover Its Attorneys’ Fees

The RCAs provide that Guy Carpenter is entitled to “recovery of all reasonable sums and
costs, including attorneys’ fees, expert witness fees, expenses and costs incurred by [Guy
Carpentcr] in sceking to enforce” its provisions. Borik Decl. Ex. A‘4] 7, In Karasaki, the court
found that a substantially similar provision made it “unmistakably clear” in the event of a breach
that “Marsh would be entitled to the recovery of attorneys’ fees and costs incurred by Marsh in
seeking io enforce the agreement.” See Karasaki, 2008 WL 4778239, at *21. So too here.

CONCLUSION

For the foregoing reasons, Plaintiffs respectfully request that the Court grant their motion.

25
Case 1:19-cv-05062-PAE Document 8 Filed 05/31/19 Page 31 of 31

Dated May 30, 2019
New York, New York

me Ao

at / aa

 

aoe D. F 1

Jonathan i Polkes

David Yolkut

Ami G. Zweig

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New York, New York 10153
Telephone: (212} 310-8000
Facsimile: (212) 310-8007

gary friedman(@weil.com

Attorneys for Plaintitfs

GUY CARPENTER & COMPANY, LLC
and MARSH & MCLENNAN COMPANIES,
INC,
